Citation Nr: 0107303	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  96-27 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability 
rating for service-connected duodenal ulcer disease, 
postoperative vagotomy, antrectomy and Billroth I 
anastomosis, to include whether the reduction in rating was 
proper.

2.  Entitlement to an increased disability rating for 
service-connected duodenal ulcer disease, postoperative 
vagotomy, antrectomy and Billroth I anastomosis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

INTRODUCTION

The veteran served on active duty from June 1972 to April 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA), 
Regional Office (RO), that awarded an increased disability 
rating of 40 percent for service-connected duodenal ulcer 
disease, postoperative vagotomy, antrectomy and Billroth I 
anastomosis.  The 40 percent disability rating was thereafter 
reduced to 0 percent by means of a May 1999 rating decision, 
effective from August 1, 1999.  In July 1999, the RO assigned 
a 20 percent disability rating for the service-connected 
condition, effective from August 1, 1999.  The RO in New 
Orleans, Louisiana, currently has jurisdiction over the case.

This case was previously before the Board in August 2000, 
when it was remanded to afford the veteran a hearing before a 
member of the Board.  The veteran was scheduled for an 
appropriate hearing in November 2000; however, he failed to 
report.


REMAND

Unfortunately, additional development is needed prior to 
appellate disposition of this case.  First, in this case 
38 C.F.R. § 3.344 was for application.  Nevertheless, this 
regulation was not considered as it was not cited in the July 
1999 supplemental statement of the case.

It is also clear that numerous VA records exist that have not 
been obtained.  The veteran's most recent VA treatment 
records associated with the claims folder are dated in 1996; 
however, his July 1999 VA examination report indicates that 
he has had additional treatment since that time.  These 
records should be obtained on remand.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA records are constructively 
part of the record which must be considered).

As the case must be remanded for the foregoing reasons, the 
veteran should also be re-examined by VA.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).

Furthermore, there was a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  It cannot be said at 
this point that there is no possible additional notification 
or development action that is required under the Veterans 
Claims Assistance Act of 2000 since the veteran has received 
VA treatment since 1996, the records of which have not been 
obtained.  It would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, for these reasons, a remand is also required.  

Accordingly, this case is REMANDED for the following:

1.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (VCAA) is 
completed.  In particular, ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The development 
should include, but is not limited to, 
obtaining all of the veteran's VA medical 
records (i.e., from the VA Medical Centers 
in Fort Ord, Menlo Park, and Palo Alto, 
California) dated since 1994 and asking 
him to submit a detailed statement of all 
private treatment he has received for his 
ulcer disease since 1994. 

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, afford 
the veteran a comprehensive VA examination 
to ascertain the current severity of his 
service-connected ulcer disease.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All tests 
deemed necessary by the examiner are to be 
performed.

In requesting that the examination be 
scheduled, the RO should assure that the 
VAMC has the appellant's current address 
of record.  The VAMC making arrangement 
for the examination must provide the RO 
sufficient written documentation to 
confirm that notice was sent, the date 
notice was sent, and the address to which 
notice was sent.  Such documentation is 
to be placed in the claims folder.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected post-operative ulcer 
disease.  The examiner should state 
whether the veteran has impairment of 
health manifested by anemia and weight 
loss, and if so, to what extent; 
recurrent incapacitating episodes 
averaging 10 days or more in duration at 
least four or more times a year; pain 
only partially relieved by standard ulcer 
therapy; periodic vomiting; recurrent 
hematemesis or melena; episodes of 
epigastric disorders with characteristic 
mild circulatory symptoms after meals 
with diarrhea and weight loss; or nausea, 
sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, 
and weight loss with malnutrition and 
anemia.  38 C.F.R. § 4.114, Diagnostic 
Codes 7305, 7308 (2000).

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's 
service-connected post-operative ulcer 
disease and any residuals thereof, and 
the other disorders shown by the medical 
evidence (i.e., pancreatic disease, 
etc.).  If it is medically impossible to 
distinguish among symptomatology 
resulting from the several disorders, the 
examiner should state this in the 
examination report.  

Any indications that the veteran's 
complaints or symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition in issue, such 
testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development is 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Thereafter, readjudicate the 
veteran's claims with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination.

5.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case.  The 
veteran must be advised of the provisions 
of 38 C.F.R. § 3.344.  If the veteran has 
failed to report for an examination, 
citation of 38 C.F.R. § 3.655 should be 
included.  Allow an appropriate period of 
time for response.  

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
veteran need take no further action until he is so informed.  
He has the right to submit additional evidence and argument 
on the matters that the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional medical 
evidence and fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



